                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
 PLAYERS’    CONCUSSION    INJURY MDL No. 2323
 LITIGATION

 Kevin Turner and Shawn Wooden, on behalf
 of themselves and others similarly situated,
                              Plaintiffs,
             v.
 National Football League and NFL
 Properties, LLC, successor-in-interest to NFL
 Properties, Inc.,
                              Defendants.

 THIS DOCUMENT RELATES TO:

 Pope McGlamry v. Leeland McElroy
 Attorney Lien Dispute
 (Doc. No. 6522)


                                            ORDER

       AND NOW, this 28th        day of March, 2019, for the reasons set out in the accompanying

Memorandum Opinion, the Claims Administrator is ORDERED to disburse the withheld funds in

accordance with the Memorandum Opinion, the provisions of the Settlement Agreement, and all

Court Orders regarding implementation.



                                                   BY THE COURT:



                                                   /s/ David R. Strawbridge, USMJ
                                                   DAVID R. STRAWBRIDGE
                                                   UNITED STATES MAGISTRATE JUDGE
